Name: Commission Regulation (EEC) No 2300/84 of 7 August 1984 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 84 Official Journal of the European Communities No L 211 /9 COMMISSION REGULATION (EEC) No 2300/84 of 7 August 1984 amending Regulation (EEC) No 2742/82 on protective measures applicable to imports of dried grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 988/84 (2), and in particular Article 14(2) thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, out in Article 39 of the Treaty ; whereas the protective measures should therefore continue during the 1984/85 marketing year ; Whereas changes in the representative rates and in the coefficients provided for in Article 2 (3) of Regulation (EEC) No 2742/82 result in changes in the minimum import price expressed in the national currencies which is applicable from 1 September 1984 ; Whereas the present minimum import price is applic ­ able until 31 August 1984 ; whereas import licences issued under Article 5a of Regulation (EEC) No 2742/82 give rise to an obligation to import during the period where that price is applicable ; whereas, since the protective measures are to be continued, holders of such licences should be authorized to return them to the issuing authority or to have them amended according to the minimum import price applicable on 1 September 1984, HAS ADOPTED THIS REGULATION : Whereas Article 2 (3) of Commission Regulation (EEC) No 2742/82 (*), as last amended by Regulation (EEC) No 936/84 (6), provides that the minimum price and the countervailing charge in respect of dried grapes other than currants shall, after having been converted into national currency by applying the representative rate, be multiplied by a coefficent ; whereas certain representative rates will change on 1 September 1984 pursuant to Council Regulation (EEC) No 855/84 Q ; whereas, as a consequence thereof, the coefficients should be adapted ; Whereas the countervailing charge is calculated on the basis of prices applied by the main non-member supplier countries ; whereas these prices justifiy a change of the countervailing charge ; Whereas Article 8 of Regulation (EEC) No 2742/82 provides that the Regulation shall aapply until 31 August 1984 ; whereas foreseeable trends in prices applied by certain non-member countries are such that the import prices remain too low ; whereas that situa ­ tion could expose the Community market to serious disturbances which might endanger the objectives set Article 1 Regulation (EEC) No 2742/82 is hereby amended as follows : 1 . In Article 2(2), '26,83 ECU' is replaced by *22,8 ECU'. 2. Article 2 (3) is replaced by the following : '3 . After having converted the minimum price and the countervailing charge into national currency by applying the representative rate, the resulting amount shall be multiplied by the following coefficient : for DM : 0,922 for F1 : 0,964 for Dr : 1,000 for Bfrs/Lfrs : 1,000 for FF : 1,035 for Lit : 1,000 for Dkr : 1,000 for £ : 1,000 for £ Irl : 1,000' (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 103, 16 . 4. 1984, p. 11 . (') OJ No 106, 30. 10 . 1962, p. 2553/62. (&lt;) OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 290, 14. 10 . 1982, p. 28 . (6) OJ No L 96, 6 . 4. 1984, p. 13 . O OJ No L 90, 1 . 4. 1984, p. 1 . 3 . In Article 8, '31 August 1984 is replaced by '31 August 1985'. No L 211 /10 Official Journal of the European Communities 8 . 8 . 84 licences replaced by the minimum import price applicable on 1 September 1984 and increased by 4 %. In this case the undertaking referred to in Article 5a ( 1 ) shall be amended accordingly. Article 2 Import licences issued before 1 September 1984 bearing the endorsement referred to in Article 5a (2) of Regulation (EEC) No 2742/82 and which are valid after 31 August 1984 may be : (a) returned to the issuing authority and the relevant securities shall be released on receipt of the licences, or (b) presented to the issuing authority with a request to have the endorsement deleted, or (c) presented to the issuing authority with a request to have the minimum import price shown in the Article 3 This Regulation shall enter into force on 1 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1984. For the Commission Poul DALSAGER Member of the Commission